___________

                             No. 96-2305
                             ___________

Pamela M. Stowe,                *
                                *
          Appellant,            *
                                *
     v.                         *
                                * Appeal from the United States
United States of America;       * District Court for the
Everett Loury, District         * Western District of Missouri.
Director, IRS; Eric White,      *       [UNPUBLISHED]
Special Agent IRS,              *
                                *
          Appellees.            *
                           ___________

                    Submitted:   December 20, 1996

                        Filed: December 26, 1996
                             ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                           ___________


PER CURIAM.


     Pamela Stowe appeals the district court's1 dismissal of her
action seeking a writ of mandamus and the denial of her motion to
reconsider. After careful review of the record and the parties'
briefs, we conclude that the dismissal was proper. See 8th Cir. R.
47B.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



    1
     The Honorable Dean Whipple, United States District Judge for
the Western District of Missouri.